Name: 2008/54/EC: Commission Decision of 20 December 2007 on the clearance of the accounts of certain paying agencies in Germany, Spain, France, Italy and Luxembourg and concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2004 financial year (notified under document number C(2007) 6532)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  accounting;  EU finance; NA
 Date Published: 2008-01-17

 17.1.2008 EN Official Journal of the European Union L 14/8 COMMISSION DECISION of 20 December 2007 on the clearance of the accounts of certain paying agencies in Germany, Spain, France, Italy and Luxembourg and concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2004 financial year (notified under document number C(2007) 6532) (Only the German, Spanish, French and Italian texts are authentic) (2008/54/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(3) thereof, After consulting the Fund Committee, Whereas: (1) Commission Decision 2005/385/EC (2) cleared, for the 2004 financial year, the accounts of all the paying agencies except for the German paying agency Bayern-Umwelt, the Spanish paying agency Madrid, the French paying agency SDE, the Italian paying agency AGEA and the Luxembourg paying agency MinistÃ ¨re de lAgriculture. (2) Following the transmission of new information and after additional checks, the Commission can now take a decision on the integrality, accuracy and veracity of the accounts submitted by the German paying agency Bayern-Umwelt, the Spanish paying agency Madrid, the French paying agency SDE, the Italian paying agency AGEA and the Luxembourg paying agency MinistÃ ¨re de lAgriculture. (3) In clearing the accounts of the paying agencies concerned, the Commission must take account of the amounts already withheld from the Member States concerned on the basis of Decision 2005/385/EC. (4) In accordance with the second subparagraph of Article 7(3) of Regulation (EC) No 1258/1999, this Decision does not prejudice decisions adopted subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the German paying agency Bayern-Umwelt, the Spanish paying agency Madrid, the French paying agency SDE, the Italian paying agency AGEA and the Luxembourg paying agency MinistÃ ¨re de lAgriculture concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2004 financial year are hereby cleared. The amounts which are recoverable from, or payable to, each of the Member States concerned pursuant to this Decision are set out in the Annex. Article 2 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic and the Grand Duchy of Luxembourg. Done at Brussels, 20 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 127, 20.5.2005, p. 22. ANNEX Clearance of the Paying Agencies' accounts  Financial year 2004 Amount to be recovered from or paid to the Member State MS 2004  Expenditure for the Paying Agencies for which the accounts are Total a + b Reductions and suspensions for the whole financial year Total including reductions and suspensions Advances paid to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State Amount recovered from ( ) or paid to (+) the Member State under Decision 2005/385/EC Amount to be recovered from ( ) or paid to (+) the Member State under this decision (1) cleared disjoined = expenditure declared in the annual declaration = total of the expenditure in the monthly declarations a b c = a + b d e = c + d f g = e  f h i = g  h DE EUR 6 033 994 816,76 0,00 6 033 994 816,76  150 191,69 6 033 844 625,07 6 033 635 575,97 209 049,10 209 049,10 0,00 ES EUR 6 326 401 680,03 0,00 6 326 401 680,03 7 926 338,98 6 318 475 341,05 6 319 215 724,26  740 383,21  668 745,42 71 637,79 FR EUR 9 397 813 553,39 0,00 9 397 813 553,39 9 219 078,83 9 388 594 474,56 9 389 117 043,59  522 569,03  511 509,03 11 060,00 IT EUR 5 031 080 111,47 0,00 5 031 080 111,47 48 452 006,98 4 982 628 104,49 5 022 642 872,80 40 014 768,31 41 461 955,76 1 447 187,45 LU EUR 37 803 193,51 0,00 37 803 193,51 42 350,66 37 760 842,85 37 760 842,85 0,00 0,00 0,00 1. For the calculation of the amount to be recovered from or paid to the Member State the amount taken into account is the total of the annual declaration for the expenditure cleared (col.a). 2. The reductions and suspensions are those taken into account in the advance system, to which are added in particular the corrections for the non respect of payment deadlines established in August, September and October 2004. (1) Applicable exchange rate: Article 7(2) of the Regulation (EC) No 883/2006. Nomenclature 2008: 05070106 1. For the calculation of the amount to be recovered from or paid to the Member State the amount taken into account is the total of the annual declaration for the expenditure cleared (col.a). 2. The reductions and suspensions are those taken into account in the advance system, to which are added in particular the corrections for the non respect of payment deadlines established in August, September and October 2004.